Citation Nr: 0218790	
Decision Date: 12/30/02    Archive Date: 01/07/03

DOCKET NO.  99-06 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for valvular heart 
disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to December 
1945.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in October 2000, the Board found that 
new and material evidence had been submitted to reopen the 
claim for service connection for valvular heart disease.  
The Board remanded the claim to the Department of Veterans 
Affairs (VA) Medical and Regional Office Center (RO) in 
Wichita, Kansas, for additional development.  The case is 
now before the Board for final appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's valvular heart disease was first shown 
nearly 20 years after service and the preponderance of the 
evidence is against a causal relationship between his heart 
disease and any incident of service, to include an episode 
of scarlet fever.


CONCLUSION OF LAW

The veteran's valvular heart disease was not incurred due to 
active service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2002); 66 Fed. Reg. 45620-45632 (August 
29, 2001) (codified as amended to 38 C.F.R. § 3.159); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2002)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45,620-45,632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims (Court) 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well-grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
§ 7(a), 114 Stat. at 2099-2100; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO has obtained the veteran's 
service medical records and all available post-service 
medical reports.  The RO advised the claimant of the 
evidence necessary to substantiate his claim for service 
connection by the April 1999 Statement of the Case (SOC) and 
the July 2002 Supplemental Statement of the Case (SSOC).  
The Board's October 2000 decision and remand also served to 
inform the veteran of the evidence necessary to substantiate 
his claim for service connection.  In October 2000, the RO 
requested that the veteran submit information and release 
forms so that VA could obtain outstanding evidence as to 
treatment for heart disease since 1988.  In July 2001, the 
RO informed the veteran of the VCAA and VA's enhanced duty 
to assist and notify, advised him of the evidence necessary 
to substantiate his claim, and requested that he submit 
information and release forms so that VA could obtain 
outstanding evidence.  Pursuant to information from the 
veteran, the RO has obtained or attempted to obtain private 
medical records.  The Board notes that the VCAA made no 
change in the statutory or regulatory criteria which govern 
the criteria for the current claim for service connection.  
The Board finds that the claimant was kept apprised of what 
he must show to prevail in his claim, and he was generally 
informed as to what information and evidence he is 
responsible for, and what evidence VA must secure.  
Therefore, there is no further duty to notify.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board also finds that the VCAA does not require an 
additional medical examination in this case because the 
record currently before it contains sufficient medical 
evidence to make a decision.  In this regard, pursuant to 
the October 2000 remand, the RO has obtained another medical 
opinion.  Charles v. Principi, No. 01-1536 (U.S. Vet. App. 
October 3, 2002); 38 U.S.C. § 5103A. 

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in 
the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the 
result in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided); Wensch 
v. Principi, 15 Vet. App. 362, 368 (2001) (when there is 
extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, regarding the claimant's current claim, the 
Board finds that the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled, to include the 
revised regulatory provisions of 38 C.F.R. § 3.159.  No 
additional assistance or notification to the claimant 
regarding this issue is required based on the facts of the 
instant case.  

For the reasons stated above, the Board has found that VA's 
duties under the VCAA have been fulfilled regarding the 
veteran's claim.  Further, the RO considered all of the 
relevant evidence of record and all of the applicable law 
and regulations when it adjudicated the claim below, and the 
Board will do the same.  As such, there has been no 
prejudice to the claimant that would warrant a remand, and 
the claimant's procedural rights have not been abridged.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

Factual Background 

The veteran has submitted extensive correspondence to VA, as 
well as copies of general medical texts.  His wife has also 
submitted a statement supporting his claim.  The veteran 
continues to maintain that he actually had rheumatic fever, 
not scarlet fever, while on active duty and did not receive 
proper treatment.  He maintains that the rheumatic fever 
damaged his mitral valve.

The record before the Board contains a variety of post-
service VA outpatient records, VA examination reports and 
private treatment records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

The veteran was on active duty from July 1942 to December 
1945.  The service medical records show that he had an 
episode of scarlet fever while on active duty but these 
records are negative for complaints, findings, symptoms, or 
diagnoses of heart disease.  

The veteran was hospitalized at a VA facility in 1964, and 
diagnosed with heart disease, type undetermined, mitral 
insufficiency and occasional ventricular premature 
contractions.  

In 1969, the veteran was diagnosed with arteriosclerotic 
heart disease and, in 1984,  diagnoses of organic heart 
disease, mitral insufficiency and ventricular ectopic 
activity were recorded.  In July 1986, the veteran was 
diagnosed with arrhythmia.  

VA treatment records, and private treatment records from 
several sources, have been associated with the claims file, 
documenting current treatment.  Regarding the etiology of 
the veteran's current heart disease, in a July 1998 medical 
statement a private medical doctor stated he believed that 
the veteran sustained damage to the mitral valve as a result 
of scarlet fever in service.

The report of a VA cardiology examination in October 1998, 
conducted by a physician's assistant (PA), indicates that 
the PA contacted the physician who performed the associated 
echocardiogram.  The physician advised that the mitral valve 
disease was not secondary to scarlet fever.  The report of 
the actual echocardiogram is negative for any opinion as to 
the etiology of the veteran's heart disease.  

In a March 2000 statement, a private medical doctor stated 
that she and her partner had seen the veteran since June 
1999.  She offered the opinion that the most likely cause of 
the veteran's valvular dysfunction was from an episode of 
scarlet fever contracted during active duty resulting in 
endocarditis.  She noted that the condition was somewhat 
insidious but could evolve into further cardiac dysfunction, 
as seen with the veteran.

In an August 2000 report, a VA examiner set forth a detailed 
review of the record, including service medical records, 
post-service VA and private treatment records and 
echocardiogram results.  The examiner concluded that the 
veteran was correctly diagnosed with scarlet fever during 
active duty.  The examiner explained that at that time, the 
veteran did not have symptoms or signs of rheumatic fever, 
the major criteria of which are carditis, polyarthritis, 
chorea, subcutaneous nodules and erythema marginatum.  The 
examiner also stated that echocardiogram results did not 
show any evidence of rheumatic valvular heart disease.  

The VA physician opined in August 2000 that the veteran's 
mitral valve prolapse was of a primary form due to 
myxomatous proliferation instead of resulting from post-
inflammatory changes (without myxomatous proliferation) such 
as rheumatic fever with rheumatic endocarditis.  The 
physician again stated that the veteran did not have 
symptoms and signs of rheumatic fever during active duty 
when he was diagnosed with scarlet fever.  The examiner also 
cited to a medical text for the proposition that generally 
scarlet fever would not produce a chronic form of heart 
disease independent of rheumatic or bacterial (suppurative) 
complications. 

Legal Analysis

A claimant with active service may be granted service 
connection for disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.  The disease entity for 
which service connection is sought must be "chronic" as 
opposed to merely "acute and transitory" in nature.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Where the fact of chronicity in service is not 
adequately supported then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of 
war or after December 31, 1946, and certain chronic 
diseases, including endocarditis (including all forms of 
valvular heart disease) become manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against 
entitlement to service connection for valvular heart 
disease.  In so finding, the Board observes that it may 
place greater weight on one medical professional's opinion 
over another's, depending on factors such as the reasoning 
employed by the medical professionals and whether or not, 
and the extent to which, they reviewed prior clinical 
records and other evidence.  Gabrielson v. Brown, 7 Vet. 
App. 36, 40 (1994).  Further, it is the Board's 
responsibility to make such determinations.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the 
responsibility of the BVA to assess the credibility and 
weight to be given the evidence") (citing Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value 
of medical evidence is based on the physician's knowledge 
and skill in analyzing the data, and the medical conclusion 
the physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions 
are within the province of the Board).

First, the Board observes that the record contains no 
evidence that the veteran suffered from valvular heart 
disease during service or that he was treated for valvular 
heart disease within one year of separation.  In fact, the 
evidence does not show actual diagnosis or treatment 
regarding heart disease until nearly two decades after 
service.  

The Board recognizes that the July 1998 and March 2000 
private medical statements relate the veteran's valvular 
heart disease to his in-service scarlet fever.  However, it 
is apparent that these opinions were predicated upon the 
history related by the veteran; there is no indication that 
any of the relevant evidence in the claims file was reviewed 
.  Generally, medical opinions can be no better than the 
facts alleged by a claimant, and medical opinions based only 
on a claimant's lay history are not probative or material to 
the etiology of the claimed disability.  See Floyd v. Brown, 
9 Vet. App. 88, 98 (1996); Elkins v. Brown, 5 Vet. App. 474, 
478 (1993); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  
In this case, the veteran's service medical records do 
corroborate his history of in-service scarlet fever.  
Nevertheless, without actually having the veteran's complete 
medical records before them, the private medical doctors 
were unaware of the veteran's intervening post-service 
medical history.  Their resulting failure to address all 
relevant medical findings in the record, ultimately renders 
their opinions of little probative value.  Nevertheless, the 
Board finds that this evidence does provide some support the 
veteran's claim.   

Aside from the fact that there is no competent evidence of 
heart disease during service or many years thereafter, the 
evidence that goes against the veteran's claim includes an 
October 1998 VA examination report, that shows that a 
physician assistant who examined the veteran contacted a VA 
physician, who performed an echocardiogram and advised that 
the veteran's mitral valve disease was not secondary to his 
scarlet fever.  Also weighing against the contended causal 
relationship is the opinion of a VA physician who reviewed 
the record in August 2000.  That physician, after conducting 
a full review of the veteran's claims file, including all 
service medical records and post-service VA and private 
treatment records, opined that the veteran did not have 
rheumatic fever while on active duty, and that his current 
valvular heart disease was not related to his in-service 
scarlet fever.  Further, the physician identified an 
alternative etiological cause. 

The Board finds that the August 2000 VA medical opinion 
constitutes highly probative evidence against the veteran's 
claim.  The report demonstrates that the veteran's medical 
records were reviewed.  The examiner set forth detailed 
reasons for his conclusions, with reference to specific 
facts documented in the veteran's service and post-service 
medical records.  The opinion also explains why these 
conclusions are consistent with a medical text.  The Board 
finds that this opinion alone is more probative than the two 
physician statements because of the extensive review of the 
record and the detailed nature of the opinion with a 
rationale supported by citation to the clinical record.  

Regarding the contentions by the veteran and his wife, as 
laypersons they are not competent to provide an opinion 
requiring medical knowledge, such as a question of medical 
causation or diagnosis.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Therefore, their own opinions are not 
material to the critical issue in this claim of the etiology 
of the veteran's valvular heart disease.  

As to the medical texts submitted by the veteran, the Board 
finds that this evidence is too general in nature to 
provide, alone, the necessary evidence to link a current 
disability and a disease contracted during service.  See 
Sacks v. West, 11 Vet. App. 314, 316-17 (1998).  The medical 
treatise, [textbook, or article] must provide more than 
speculative, generic statements not relevant to the 
veteran's claim but must discuss generic relationships with 
a degree of certainty for the facts of a specific case.  
Wallin v. West 11 Vet. App. 509, 514 (1998).  The articles 
submitted by the veteran do not provide statements for the 
facts of his specific case.  Therefore, the Board concludes 
that the medical articles submitted by the veteran in this 
appeal do not show to any degree of specificity a 
relationship or connection between his current disability 
and a disease contracted during service. 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application, 
and the claim for service connection for valvular heart 
disease must be denied.  See generally Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).

	
ORDER

Service connection for valvular heart disease is denied.  



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

